USCA4 Appeal: 19-2316     Doc: 33-2        Filed: 03/17/2021    Pg: 1 of 1




                                                                     FILED: March 17, 2021


                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                       ___________________

                                             No. 19-2316
                                      (3:17-cv-00652-KDB-DSC)
                                        ___________________

        SNYDER'S-LANCE, INC.; PRINCETON VANGUARD, LLC

                      Plaintiffs - Appellants

        v.

        FRITO-LAY NORTH AMERICA, INC.

                      Defendant - Appellee

                                       ___________________

                                         JUDGMENT
                                       ___________________

              In accordance with the decision of this court, the judgment of the district

        court is reversed. This case is remanded to the district court for further proceedings

        consistent with the court's decision.

              This judgment shall take effect upon issuance of this court's mandate in

        accordance with Fed. R. App. P. 41.

                                                /s/ PATRICIA S. CONNOR, CLERK




             Case 3:17-cv-00652-KDB-DSC Document 90-1 Filed 03/17/21 Page 1 of 1
